COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN THE INTEREST OF G. A. R., A                   §               No. 08-21-00139-CV
  CHILD,
                                                   §                  Appeal from the
                        Appellant.
                                                   §                383rd District Court

                                                   §             of El Paso County, Texas

                                                   §                (TC# 2006AG5597)

                                              §
                                            ORDER

       On November 1, 2021, this Court issued an order for mediation referral. The order required

the parties to confer and attempt to agree upon a qualified mediator within twenty days of the date

of the order and notify the Court of the mediator’s name and contact information. As of this date,

the parties have not informed the Court that they have conferred and attempted to agree on a

qualified mediator as required. Therefore, the Court ORDERS the appeal to continue. The

suspension of the appellate timetable is lifted and the Appellant’s brief shall be filed in this Court

on or before January 2, 2022.

       IT IS SO ORDERED this 3rd day of December, 2021.


                                               PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.